IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-94,079-01
                                         NO. WR-94,119-01


                                 IN RE STARR SMITH, Relator
                               IN RE KOLTON HODGES, Relator

                   ON PETITIONS FOR WRITS OF PROHIBITION
              TRIAL CAUSE NO. 1626189 IN THE 183RD DISTRICT COURT
              TRIAL CAUSE NO. 1565223 IN THE 179TH DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relators, through respective counsel, have filed motions for leave to file petitions for writs

of prohibition under this Court’s original jurisdiction. Both Relators contend that Harris County

officials have unlawfully created a district court and have transferred their cases from a legitimate

district court created by the Legislature to an illegitimate district court created by the Harris County

Commissioners Court and the Harris County District Court Judges.

       Respondents, the Harris County Commissioners Court and the Harris County District Court

Judges, are invited to provide this Court with a response to Relators’ claims. The response may be

provided by the Harris County Attorney’s Office, representatives of which have already filed in this
                                                                                                   2

Court notices of appearance in these cases. Any response shall be filed with this Court within thirty

(30) days of the date of this order.



Filed: October 5, 2022
Do not publish